Citation Nr: 0301850	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether the apportionment of the veteran's disability 
compensation benefits was correct.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to July 
1965. 

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont that granted, to the veteran's ex-spouse on 
behalf of their minor child, an apportionment of the 
veteran's VA improved pension benefits, in the amount of $100 
per month effective April 2002.  A notice of disagreement 
regarding the establishment of the apportionment was received 
from the veteran in June 2002.  A statement of the case was 
issued in July 2002, and a substantive appeal was received in 
July 2002.


FINDINGS OF FACT

1.  The veteran has been in receipt of VA improved pension 
benefits since January 2000.  

2.  The veteran has been in receipt of additional benefits 
for his minor child since April 2002. 

3.  The veteran's minor child does not reside with him.

4.  The veteran does not reasonably contribute to his child's 
support and expenses.

5.  The veteran has not demonstrated that a financial 
hardship exists which would warrant a finding that his VA 
improved pension benefits should not be apportioned between 
he and his minor child in the amount of $100.  


CONCLUSION OF LAW

An apportionment of the veteran's VA improved pension 
benefits in the monthly amount of $100 was warranted.  
38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran was awarded VA improved 
pension benefits by a March 2000 decision, effective January 
1, 2000.  In a March 2002 letter, the veteran's ex-spouse 
requested an apportionment of the veteran's pension benefits 
on behalf of his minor child (a prior request was denied by 
an unappealed January 2001 decision).  The Board notes that 
from a review of the record, to include a copy of a Vermont 
court order, the ex-spouse has primary custody of the minor 
child.   

In her March 2002 claim, the veteran's ex-spouse indicated 
that her monthly income was $1,300 and that her expenses 
totaled $1,550.  In a May 2002 letter, she related that she 
had previously signed a waiver of receipt of child support 
from the veteran because of a history of domestic violence 
and because she did not want to disclose her address, and not 
because she did not need the support.  

In an April 2002 statement, the veteran reported monthly 
income of $796 and expenses totaling $868.  He related that 
taking an apportioned share of his pension would cause him 
hardship, and noted that in addition to his expenses he tries 
to withhold money for his child.  

In a June 2002 special apportionment decision, the RO found 
that effective April 1, 2002, the veteran's ex-spouse was 
entitled, on behalf of the veteran's minor child, to an 
apportionment of the veteran's VA improved pension benefits 
in the amount of $100.  The veteran has appealed this 
decision.  

The Board notes that under VA regulations, all or any part of 
a veteran's benefits may be apportioned if the veteran's 
spouse and/or children are not residing with the veteran and 
the veteran is not discharging his or her responsibility for 
the spouse or children's support. 38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. § 3.450(a)(1)(ii) (2002).  In addition, 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451 (2002).  Factors to 
be considered include the amount of VA benefits payable, 
other resources and income of the parties in interest, and 
any special needs of the respective parties.  Id.  Special 
apportionment is apparently meant to provide for claimants in 
situations in which the veteran is reasonably discharging his 
responsibility for the support of his children, but special 
circumstances exist which warrant giving the dependents 
additional support.

In his notice of disagreement, the veteran related that his 
monthly expenses had reached $1,093 and that his income was 
$1,043 (the Board notes that effective April 2002, his 
monthly pension award was increased from $796 to $1,043 as 
additional benefits for the minor child were added to his 
award).  He noted that due to his increase in income he no 
longer qualified for Medicaid and that expenses now included 
$125 in monthly medical expenses.  

In a July 2002 statement, the veteran noted he did not have 
enough income to pay child support and reiterated that the 
apportionment caused hardship.  In his July 2002 substantive 
appeal, he added that he was "in the process" of buying his 
child everything she needs, and that his ex-spouse, who has 
full custody of the child, is fully capable of tending to her 
needs.  

After considering all of the evidence of record in light of 
these regulations, the Board finds that an apportionment of 
the veteran's VA benefits, in the amount of $100 to the ex-
spouse on behalf of the veteran's minor child is warranted.  
An apportionment under 38 C.F.R. § 3.450 (2002) is warranted 
because the veteran did and does not reasonably discharge his 
responsibility for the support of his child.  The record 
reflects that the veteran does not pay any child support but 
has been in receipt of additional VA pension benefits of over 
$200 for his minor child. 

Although somewhat conflicting evidence regarding the 
veteran's expenses is of record, it appears that his income 
is slightly exceeded by his expenses.  It appears, however, 
that for the most part, the veteran is able to meet his 
monthly expenses.  In any event, it is reasonable for the 
Board to assume that expenses would be much greater if the 
child resided with the veteran, and even with the apportioned 
amount, the veteran is still, from a strictly monetary 
standpoint, in a better financial situation than he would be 
if the child resided with him (it is again noted that the 
veteran receives additional benefits - in addition to that 
amount apportioned - for the dependent child).

The Board therefore finds, for the reasons stated above, that 
an apportionment is warranted under 38 C.F.R. § 3.451 (2002) 
because the veteran has not sufficiently demonstrated that 
hardship exists.  As noted, for the most part, the veteran 
has sufficient income to meet his monthly expenses. 

In the judgment of the Board, hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  Such deprivations are not shown 
in this case with regard to the veteran.  38 C.F.R. § 3.451 
(2002).

For the foregoing reasons, the Board concludes that the 
criteria for an apportionment of the veteran's VA benefits to 
his ex-spouse on behalf of his child, were (and currently 
are) met.  Accordingly, the appeal must be denied.


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

